ACCEPTED
                                                                                      03-15-00496-CV
                                                                                              8004488
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                11/30/2015 9:43:59 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK

                           Case No. 03-15-00496-CV

                            COURT OF APPEALS                         FILED IN
                                                              3rd COURT OF APPEALS
                         THIRD DISTRICT OF TEXAS                   AUSTIN, TEXAS
                            AT AUSTIN, TEXAS                  11/30/2015 9:43:59 AM
                                                                  JEFFREY D. KYLE
                                                                       Clerk

                STEVEN C. ALBRIGHT AND RHONDA ALBRIGHT,

                                                 Appellants

                                       v.

           RHEA & SONS ENTERPRISES, INC. D/B/A RHEA PLUMBING,

                                                 Appellee.


                      On Appeal from Cause No. 17573A
              424th Judicial District Court ofLlano County, Texas
                         Han. Allan Garrett, Presiding


              APPELLEE'S UNOPPOSED MOTION FOR
           EXTENSION OF TIME TO FILE APPELEE'S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellee Rhea & Sons Enterprises, Inc. d/b/a Rhea Plumbing files this

Unopposed Motion for Extension of Time to file its Appellee's Brief, pursuant to

Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), and would respectfully

show the Court the following:

      1.    Appellee's Brief is due Friday, December 4, 2015.



APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                    Page 1
      2.     Appellee respectfully requests a 30-day extension of its deadline. If

permitted, its brief would be due on Monday, January 4, 2016.

      3.     Appellants were previously granted an unopposed 30-day extension

on their brief, originally due on October 4 and timely filed on November 4, 2015.

      4.     Appellee has worked diligently to prepare its brief but has also been

preoccupied with several matters since Appellants' Brief was filed, including

without limitation the following:

             a. Taking over as defense counsel in an ongoing federal action-
                Jimenez et al. v. Vyhnalek Trucking et al., pending in the United
                States District Court for the Western District of Texas as Civil No.
                1:15-CV-025-LY-that required immediate attention for matters
                including without limitation multiple avenues of investigation of
                all damages claims, responding to multiple pending discovery
                requests, locating and communicating with a defendant at
                previously-unknown location to avoid a default judgment,
                evaluating a demand, and initially organizing and preparing for
                depositions of eight different parties.

            b. Being retained as defense counsel in a presuit trucking accident
               requiring immediate scene investigation and preservation of
               evidence, and initial evaluation of potential claims and damages.

            c. November 4-5: Preparation for and hearing on multiple motions in
               Emile Jamail Properties, Inc. v. Cheryl Ogle et al., pending in the
               98th Judicial District Court of Travis County, Texas as Cause No.
               D-1-GN-14-005051.

             d. November 13: Attending a mandatory Firm retreat in Dallas.




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                    Page2
            e. November 16: Preparation for, travel to and from, and taking the
               deposition of the co-defendant in San Antonio, in Pamela Jordan
               v. Jose Quiroz et al., pending in the 126th Judicial District Court of
               Travis County, Texas as Cause No. D-1-GN-15-000902.

            f. November 18: Preparation for, travel to and from, and taking the
               deposition of the co-defendant in Brownwood, in Roy Matthew
               Pannell v. Keifer James King et al., pending in the 35th Judicial
               District Court of Brown County, Texas as Cause No. CV-1401004.

            g. November 19-20: Meeting with client, preparation for, and
               defending the deposition of client, in Pamela Jordan v. Jose
               Quiroz et al., pending in the 126th Judicial District Court of Travis
               County, Texas as Cause No. D-1-GN-15-000902.

            h. November 23: Preparing for a hearing unilaterally-set by the
               opposing party with no conferral, in Progressive County Mutual
               Insurance Company v. Vintage Legacy Lakes National, LP,
               Individually and d/b/a The Vintage at Legacy Apartments, pending
               in the Justice Court, Precinct 1, Position 2, Harris County, Texas as
               Cause No. CV12C0143996. (This hearing was eventually passed
               by the opposing party, but not until the morning it was to be held.)

            1.   December 1-4: Preparation for, travel to and from, and taking the
                 deposition of six plaintiffs in Dallas, in Jimenez et al. v. Vyhnalek
                 Trucking et al., pending in the United States District Court for the
                 Western District of Texas as Civil No. 1:15-CV-025-LY.

Appellee further seeks this extension because undersigned counsel was also

preoccupied with making preparations for and hosting out-of-town guests over the

Thanksgiving holiday.




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                      Page 3
      5.    This is Appellee's first request for an extension of any deadline in this

appeal.

      6.    This motion is not made for purposes of delay, but so that justice may

be done.

      7.    In summary, Appellee requests that its deadline to file its Appellee's

Briefbe extended by 30 days to Monday, January 4, 2016.

                                   Respectfully submitted,

                                   FEE, SMITH, SHARP & VITULLO, L.L.P.




                                   State Bar No. 24033152
                                   JEFFREY D. BOYD
                                   State Bar No. 24069404
                                   1801 South MoPac Expressway, Suite 320
                                   Austin, Texas 78746
                                   (512) 479-8400
                                   (512) 479-8402 (Fax)
                                   bsanders@feesmith.com
                                   j boyd@f esmith.com

                                   ATTORNEYS FOR APPELLEE




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                     Page 4
                CERTIFICATE OF CONFERENCE AND COMPLIANCE

      I conferred with counsel for the Appellants on November 30, 2015, and he
does not oppose the extension requested in this Motion. This document complies
with the typeface requirements of Tex. R. App. P. 9.4(e) because it has been
prepared in a conventional typeface no smaller than 14-point for text and 12-point
for footnotes.



                                    BRET A.      RS
                                    JEFFREY D. BOYD



                         CERTIFICATE OF SERVICE

       THIS WILL CERTIFY that a true and correct copy of the foregoing instrument
has been mailed, telecopied, emailed, or hand-delivered to all attorneys of record in
this cause of action on the 30th day ofNovember, 2015.

Via Facsimile
G. Eric De Leon
Law Office of G. Eric De Leon, PLLC
8700 Crownhill Blvd., Ste. 201
San Antonio, TX 78209
(210) 247-9631 (Fax)
Appellate and Trial Counsel for Appellants




                                    BRET A. SANDERS
                                    JEFFREY D. BOYD




APPELLEE'S UNOPPOSED MOTION FOR EXTENSION                                     PageS